United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.M., Appellant
and
DEPARTMENT OF TRANSPORTATION,
MARITIME ADMINISTRATION, Benica, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-259
Issued: October 24, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 15, 2013 appellant filed a timely appeal of an October 8, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his claimed
recurrence of disability. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
recurrence of disability on June 10, 2012 causally related to his June 20, 2008 employment
injury.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 4, 2008 appellant, then a 45-year-old marine machinery repairer, filed an
occupational disease claim alleging carpal tunnel syndrome due to job activities of wrenching or
pulling on ropes or cables. He first became aware of his condition on June 20, 2008 and first
attributed it to his employment on that date. Dr. Daniel Flores, a Board-certified family
practitioner, examined appellant on June 6, 2008 and diagnosed carpal tunnel syndrome.
Appellant underwent electrodiagnostic studies on June 20, 2008 which demonstrated moderate
median neuropathies at the left and right wrists or carpal tunnel syndrome perhaps more on the
left.
OWCP accepted appellant’s claim for bilateral wrist strain on September 19, 2008.2 It
referred him for a second opinion evaluation. In a report dated October 13, 2008, Dr. Joseph
McCoy, a Board-certified orthopedic surgeon, reviewed the statement of accepted fact and
diagnosed mild-to-moderate bilateral carpal tunnel syndrome. He noted appellant’s history of
injury and his symptoms, including numbness and tingling at night significant enough to wake
him. On physical examination, Dr. McCoy found negative Tinel’s sign and mildly positive
Phalen’s test. He reviewed the nerve conduction studies, which were compatible with moderate
median neuropathy. Dr. McCoy opined that appellant’s carpal tunnel syndrome was industrially
caused.3 He stated that the only active diagnosis was mild-to-moderate carpal tunnel syndrome
bilaterally which was clearly established. Dr. McCoy stated that appellant had participated in
powerful and repetitive gripping activities as part of his usual and customary work for at least
four year and had no other known risk factors for carpal tunnel syndrome. He stated, “I do
believe the most significant causative factor is [appellant’s] above-noted industrial exposure.”
Dr. McCoy further opined that this was not an aggravation of a preexisting problem, but a new
occupational problem which has gradually developed. He found that appellant was capable of
performing his regular duties. Dr. McCoy recommended that appellant wear anti-vibration
gloves while working with power tools, that he take breaks when gripping and that he wear wrist
splints at night.
Appellant filed a recurrence of disability claim on September 11, 2012 alleging that on
June 10, 2012 he sustained a recurrence of his June 20, 2008 employment injury. He stated that
his condition had never changed and that he woke up at night from pain in his hands and palms.
OWCP requested additional factual and medical evidence from appellant on
September 18, 2012. Appellant submitted a medical record establishing that he underwent a
nerve conduction study on September 20, 2012 which demonstrated increased median
neuropathy when compared to the 2008 study.

2

At the time of OWCP’s September 19, 2008 decision, there is no medical evidence in the record with any
diagnosis other than carpal tunnel syndrome.
3

The record does not contain a decision from OWCP accepting appellant’s claim for carpal tunnel syndrome as
diagnosed by the second opinion physician nor is there additional development of the medical evidence regarding
this diagnosed work-related condition.

2

In a decision dated November 19, 2012, OWCP noted that appellant filed an occupational
disease claim on September 4, 2008 which was accepted for bilateral wrist sprain. It denied his
September 11, 2012 recurrence claim finding that he had not submitted sufficient medical
evidence in support of his current claim and that the last medical report of record was dated
January 27, 2004.4
Appellant resubmitted the June 6, 2008 note of Dr. Flores and requested reconsideration
on March 8, 2013. He also resubmitted Dr. McCoy’s October 13, 2008 report and submitted an
October 14, 2008 work restriction evaluation from Dr. McCoy recommending that appellant
wear viscoelastic anti-vibration gloves and perform powerful gripping in short segments when
possible.
By decision dated June 7, 2013, OWCP declined to reopen appellant’s claim for
reconsideration of the merits. It found that he had submitted duplicative medical evidence from
2008. OWCP also noted that there was no evidence that appellant continued to seek treatment
for his work-related condition between 2008 and 2012.
Appellant requested reconsideration on September 18, 2013. He submitted a note dated
August 29, 2013 from Dr. Flores, who diagnosed carpal tunnel syndrome on May 12, 2007 and
noted that appellant underwent electrodiagnostic testing in June 2008, which confirmed the
diagnosis. Dr. Flores stated that appellant continued to perform the same work duties and
underwent a repeat nerve conduction study in September 2012 which demonstrated severe carpal
tunnel syndrome. He stated, “I believe that [appellant’s] condition as of June 10, 2012 originated
from his work injury of 2008.”
By decision dated October 8, 2013, OWCP denied modification of its prior decision. It
found that appellant’s claim did not meet the definition of a recurrence of disability as he
attributed his condition to his work duties. Futher, Dr. Flores opined that appellant’s ongoing
work duties contributed to his current condition.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness.5
Appellant has the burden of establishing by the weight of the substantial, reliable and
probative evidence, a causal relationship between his recurrence of disability commencing
June 10, 2012 and his June 20, 2008 employment injury.6 This burden includes the necessity of
4

Appellant filed an occupational disease claim on November 1, 2012 alleging that he developed carpal tunnel
syndrome due to his duties of handling tools and instruments. In a note dated November 2, 2012, he stated that he
was withdrawing the filing of the occupational disease claim and wished OWCP to continue with the recurrence
claim.
5

20 C.F.R. § 10.5(x).

6

Dominic M. DeScala, 37 ECAB 369, 372 (1986); Bobby Melton, 33 ECAB 1305, 1308-09 (1982).

3

furnishing medical evidence from a physician who, on the basis of a complete and accurate
factual and medical history, concludes that the disabling condition is causally related to
employment factors and supports that conclusion with sound medical reasoning.7
ANALYSIS
Appellant filed a claim for a bilateral wrist condition in 2008. The medical evidence to
record diagnosed carpal tunnel syndrome. This evidence included Dr. Flores’ June 6, 2008
report and electrodiagnostic studies on June 20, 2008, both of which included a diagnosis of
carpal tunnel syndrome. OWCP accepted this claim for bilateral wrist sprain.
Dr. McCoy, an OWCP second opinion physician, reviewed the statement of accepted
facts and examined appellant on October 13, 2008. He diagnosed mild-to-moderate bilateral
carpal tunnel syndrome. On physical examination, Dr. McCoy found negative Tinel’s sign and
mildly positive Phalen’s test. He reviewed the nerve conduction studies and opined that
appellant’s carpal tunnel syndrome was industrially caused. Dr. McCoy found that appellant was
capable of performing his regular duties with wear of anti-vibration gloves while working with
power tools, as well as breaks when gripping and wrist splints at night.
Appellant filed a claim alleging that on June 10, 2012 he sustained a recurrence of his
June 20, 2008 employment injury. OWCP denied his claim on November 19, 2012. Appellant
then requested reconsideration, which OWCP denied on June 7, 2013 on the grounds that the
medical evidence submitted was repetitious. The Board notes that OWCP had not reviewed the
medical evidence submitted by appellant on the merits at the time of the June 7, 2013 decision.
Appellant again requested reconsideration on September 18, 2013 and OWCP denied his
claim on October 8, 2013 on the grounds that he had additional employment exposures, that he
and his physician implicated these exposures in describing his current condition and that
appellant should have filed a new occupational disease claim.
The Board finds appellant’s current claim one of an occupational disease rather than a
recurrence of disability. Appellant attributed the worsening of his diagnosed condition of
bilateral carpal tunnel syndrome to new exposures he encountered in the work environment,
specifically to gripping and using power tools in the performance of duty. Therefore, his current
claim is not a recurrence of disability as it is not a spontaneous change without new exposure to
the work environment that caused the condition. The Board finds that appellant did not establish
a claim for recurrence of disability.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

7

See Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

4

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a claim for
recurrence of disability.
ORDER
IT IS HEREBY ORDERED THAT the October 8, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 24, 2014
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

